*872Appeal by' claimant from a decision of the State Industrial Board, which rescinded an award for total loss of vision of the right eye and disallowed the claim. Claimant was injured on March 21, 1934. He was engaged in sawing wood with a power saw and a stick of wood was thrown from the saw and hit him in the region of the eye and nose. Later there was an award of $200 for facial disfigurement and the case was closed. Still later the case was reopened and several hearings were had. The referee found that the claimant’s injury of March 21, 1934, resulted in damage to the teeth with a further result of an infection of the teeth which in turn caused a total loss of vision of the right eye. Review of the award was granted and the board held that there was no causal relationship between the accident and the eye condition. It would therefore seem that the issues depended largely upon the testimony of the doctors and dentists which differs in material respects. There is evidence to sustain the determination of the board and that determination is affirmed. Determination affirmed, without costs. All concur.